Case 2:15-cr-00006-SPC-MRM Document 98 Filed 06/11/20 Page 1 of 5 PageID 735



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                       CASE NO.: 2:15-cr-6-FtM-38MRM

MICHAEL EUGENE READ


                                          ORDER1

       Before the Court is pro se Defendant Michael Eugene Read’s Motion for Reduction

in Sentence, Compassionate Release, or Transfer to Home Confinement (Doc. 95), and

the Government’s response in opposition (Doc. 97). As best the Court can tell, Read

seeks compassionate release to home confinement because of the COVID-19 pandemic.

For the below reasons, the Court denies his motion.

                                      BACKGROUND

       In November 2015, the Court sentenced Read to 120 months’ imprisonment after

he pled guilty to distributing and possessing child pornography. (Doc. 54; Doc. 71). He

is now incarcerated at Federal Correctional Institution Coleman-Low and projected to be

released in three years. (Doc. 97 at 2). He suffers from “numerous age-related ailments

which were diagnosed and documented prior to his arrest, and which [his prison] refuses

to recognize, address, diagnose, or treat, including chronic sinus infection, allergies, and

bronchitis.” (Doc. 95 at 1-2). To prove his ailments, he lists medical conditions that

certain doctors and medical facilities treated him for before he was incarcerated. (Doc.



1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide. The Court is also not responsible for a
hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:15-cr-00006-SPC-MRM Document 98 Filed 06/11/20 Page 2 of 5 PageID 736



95 at 4). According to Read, his conditions put him “at risk of contracting COVID-19,” and

the cramped prison conditions are less than ideal. (Doc. 95 at 2, 4). He also says the

COVID-19 pandemic has overwhelmed his prison to the point that it lacks resources to

implement the Center for Disease Control’s recommendations. (Doc. 95 at 4). He thus

wants the Court to allow him to finish the rest of his sentence in home confinement or

grant him compassionate release.

                                     DISCUSSION

   A. Court’s Authority to Order Home Confinement

      Defendant requests that the Court order that his sentence be modified to home

confinement. The Government argues that the Court has no authority to order the Bureau

of Prisons (“BOP”) to place any defendant in home confinement because the location of

incarceration is solely the BOP’s decision.

      There seems little doubt that the location of a defendant’s place of incarceration is

a determination solely for the BOP, not the courts. “The Bureau of Prisons shall designate

the place of the prisoner's imprisonment[.]” 18 U.S.C. § 3621(b). “It is well settled that

the decision where to house inmates is at the core of prison administrators’

expertise.” McKune v. Lile, 536 U.S. 24, 39 (2002). To make sure courts got the

message, § 3621(b) also provides:

             Any order, recommendation, or request by a sentencing court
             that a convicted person serve a term of imprisonment in a
             community corrections facility shall have no binding effect on
             the authority of the Bureau under this section to determine or
             change the place of imprisonment of that person.
             Notwithstanding any other provision of law, a
             designation of a place of imprisonment under this
             subsection is not reviewable by any court.




                                              2
Case 2:15-cr-00006-SPC-MRM Document 98 Filed 06/11/20 Page 3 of 5 PageID 737



18 U.S.C. § 3621(b) (emphasis added). If a court cannot order service of a sentence in

a community corrections facility, it seems unlikely a court can order home confinement as

the location where the sentence will be served. The Court agrees with the Government

that Defendant’s request for home confinement falls outside the Court’s statutory

authority.

       This does not end the motion because Defendant has requested that the Court

reduce his sentence. This relief does not necessarily involve changing the location of

imprisonment, but rather altering the term of imprisonment.

   B. Exhaustion of Administrative Remedies

   In the sentencing context, a district court has “no inherent authority” to modify an

already imposed imprisonment sentence. United States v. Diaz-Clark, 292 F.3d 1310,

1315, 1319 (11th Cir. 2002). “The authority of a district court to modify an imprisonment

sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194–

95 (11th Cir. 2010).     A term of imprisonment may be modified only in limited

circumstances. 18 U.S.C. § 3582(c). Defendant argues that his sentence may be

reduced under § 3582(c)(1)(A)(i), which states:

             the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant
             has fully exhausted all administrative rights to appeal a
             failure of the Bureau of Prisons to bring a motion on the
             defendant’s behalf or the lapse of 30 days from the
             receipt of such a request by the warden of the
             defendant’s facility, whichever is earlier, may reduce the
             term of imprisonment . . . after considering the factors set forth
             in section 3553(a) to the extent they are applicable, if it finds
             that [ ] extraordinary and compelling reasons warrant such a
             reduction...and that such a reduction is consistent with the
             applicable policy statements issued by the Sentencing
             Commission.




                                             3
Case 2:15-cr-00006-SPC-MRM Document 98 Filed 06/11/20 Page 4 of 5 PageID 738



18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). Administrative exhaustion is not the

Court’s to waive. And the Government has not waived or forfeited the requirement. Of

course, the First Step Act of 2018 expands the criteria for compassionate release and

gives defendants the opportunity to appeal the BOP’s denial of compassionate release.

But it does not alter the requirement that prisoners must first exhaust administrative

remedies before seeking judicial relief.

       Here, although Defendant requested compassionate leave from the Warden and

received a denial of that request, there is no allegation or showing that he appealed the

Warden’s decision.      This means that no final administrative decision has been

rendered.   28 C.F.R. § 571.63(b), (d). Defendant thus has not exhausted his

administrative remedies.

       Even if Read had exhausted his administrative remedies, he fails to show

“extraordinary and compelling” reasons to warrant compassionate release. A reduction

for extraordinary and compelling circumstances must be the United States Sentencing

Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A). From there, courts rely on

U.S.S.G. § 1B1.13, which lists four extraordinary and compelling circumstances: serious

medical condition, advanced age and deteriorating health, family circumstances, and

other extraordinary and compelling reasons the BOP Director determines. U.S.S.G.

§ 1B1.13, cmt. n.1.

       None of the circumstances Read relies on falls within the Commission’s policy

statement. Even taking as true that Defendant has a serious medical condition (which is

not supported by any recent medical evidence), he does not allege his health is

deteriorating or any other circumstances to warrant release. See United States v.




                                           4
Case 2:15-cr-00006-SPC-MRM Document 98 Filed 06/11/20 Page 5 of 5 PageID 739



Eberhart, No. 13-cr-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)

(“General concerns about possible exposure to COVID-19 do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence set forth in the

Sentencing Commission’s policy statement on compassionate release, U.S.S.G. §

1B1.13.”).

       Although the Court understands Read’s concern about COVID-19, it does not

possess the authority to reduce his sentence or grant him compassionate release under

the facts. Also, Read has not established that the steps being taken by the BOP and his

current facility are insufficient under his personal circumstances.

       Accordingly, it is now

       ORDERED:

       Defendant Michael Eugene Read Jr.’s Motion for Reduction in Sentence,

Compassionate Release, or Transfer to Home Confinement (Doc. 95) is DENIED.

       DONE AND ORDERED in Fort Myers, Florida on this 11th day of June 2020.




Copies:
Counsel of Record




                                             5
